           Case 1:18-cv-01478-DAD-GSA Document 32 Filed 10/30/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER ALLEN VAN GESSEL, 1:18-cv-01478-DAD-GSA-PC
12                 Plaintiff,                     ORDER FOR DEFENDANTS TO FILE
                                                  RESPONSE TO PLAINTIFF’S MOTION TO
13         vs.                                    ADJUDGE THE PRISON LITIGATION
                                                  REFORM ACT UNCONSTITUTIONAL
14   THOMAS MOORE, et al.,                        (ECF No. 9.)
15               Defendants.                      THIRTY-DAY DEADLINE
16

17

18

19          Christopher Allen Van Gessel (“Plaintiff”) is a federal prisoner proceeding pro se and in
20   forma pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403
21   U.S. 388 (1971) and the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b). This action now
22   proceeds with Plaintiff’s First Amended Complaint against defendants Dr. Thomas Moore,
23   Physician’s Assistant Altuire, and Physician’s Assistant Ballesil for inadequate medical care
24   under the Eighth Amendment; and against defendant United States for medical malpractice
25   claims under the FTCA. (ECF No. 10.)
26          On October 7, 2019, before Defendants appeared in this case, Plaintiff filed a motion to
27   adjudge the Prison Litigation Reform Act (PLRA) unconstitutional. (ECF No. 9.) No opposition
28   has been filed. Hence, within thirty days, Defendants shall file a response to Plaintiff’s motion.


                                                     1
           Case 1:18-cv-01478-DAD-GSA Document 32 Filed 10/30/20 Page 2 of 2



 1          Accordingly, IT IS HEREBY ORDERED that within thirty days from the date of service
 2   of this order, Defendants shall file a response to Plaintiff’s motion to adjudge the PLRA
 3   unconstitutional, which was filed on October 7, 2019.
 4
     IT IS SO ORDERED.
 5

 6      Dated:    October 29, 2020                           /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
